ORDER FOR DISBARMENT
A certified copy of the Order for Disbarment entered by the Minnesota Supreme Court on August 31,1982, in # 81-1150, In the Matter of the Discipline of Norton M. Hatlie, a Minnesota lawyer, was filed in the Supreme Court of North Dakota on October 15, 1982.
By Order of October 21, 1982, the Supreme Court of North Dakota directed Mr. Hatlie be given 30 days to respond as to why imposition of identical discipline in the State of North Dakota would be unwarranted and to state his reasons therefor. Notice of this Order was served upon Mr. Hatlie as provided by Rule 16, NDRDP, but the letter was returned on October 25,1982, marked “Unclaimed.” The letter and notice were then served upon Mr. Jack Nord-by as attorney for Mr. Hatlie with acknowledgment of receipt dated November 17, 1982.
No return to the Order has been filed by, or on behalf of, Mr. Norton M. Hatlie.
IT IS ORDERED, that in accordance with Rule 16, NDRDP, the Certificate of Admission heretofore issued to Norton M. Hatlie be and the same is hereby revoked and he is hereby disbarred from the practice of law in the state of North Dakota.
Dated at Bismarck, North Dakota, this 14th day of January, 1983.
/s/ Ralph J. Erickstad Ralph J. Erickstad, Chief Justice
/s/ William L. Paulson Wm. L. Paulson, Justice
/s/ Vernon R. Pederson Vernon R. Pederson, Justice
/s/ Paul M. Sand Paul M. Sand, Justice
/s/ Gerald W. Vande Walle
Gerald W. Vande Walle, Justice